The complainant charges mismanagement of a trust estate of which she is beneficiary. She seeks discovery and an accounting. The trustee, in the meantime, secured an order from the Court of Chancery permitting it to purchase for cash for full value certain questioned securities.
It is clear from the opinion of the learned Vice-Chancellor that all questions to be settled in the litigation remain open, even the question of interest and the rate thereof. The only thing accomplished by the order was to improve the trust estate by substituting legals for securities in doubt, and in no way does it end the litigation.
The order appealed from so modified is affirmed. *Page 279
For modification — THE CHIEF-JUSTICE, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, PORTER, WELLS, RAFFERTY, JJ. 10.